 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RICKY and LELA ROBERTS,

 9                              Plaintiffs,                CASE NO. C19-5286 BAT

10           v.                                            ORDER REGARDING
                                                           STIPULATION TO DISMISS
11   KEYBANK NATIONAL ASSOCIATION
     Et. al.,,
12
                                Defendants.
13
            Before the Court is a stipulated motion to dismiss. Dkt. 6. Because the stipulation was
14
     filed before service of an answer or a motion for summary judgment, and the parties stipulate to
15
     dismissal, the case may be dismissed without costs or fees to either party and without further
16
     Court order under Fed. R. Civ. P. 41(a)(i) and (ii). The Court accordingly directs the Clerk to
17
     enter this order and a judgment dismissing the case without prejudice under Rule 41.
18
            DATED this 19th day of April, 2019.
19

20
                                                                  A
                                                          BRIAN A. TSUCHIDA
21                                                        Chief United States Magistrate Judge
22

23



     ORDER REGARDING STIPULATION TO
     DISMISS - 1
